DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.


Claims Status
Claims 21, 25 and 33-38 have been amended.
Claims 22, 27, 39 and 40 were previously canceled.
Claims 41-44 have been newly added.
Claims 23-26 and 28-29 have been canceled via Examiner’s Amendment, below.
Claims 21, 30-38 and 41-44 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s arguments, filed 10/12/2021, have been fully considered and are persuasive, in view of the accompanying amendments.  The rejections under 35 USC 103 have been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Title
SMART SHOPPING CART WITH E-WALLET STORE INJECTION SEARCH 

In the Claims
Claims 23-26 and 28-29 are cancelled.

Allowable Subject Matter
Claims 21, 30-38 and 41-44 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claim 21:
receiving a second store injection package for a second merchant based on the consumer's location, wherein the second store injection package includes the second merchant's inventory; 
determining that the at least one item is available in the second merchant's inventory; and 
providing a notification to a device of the consumer that the at least one item is available at the second merchant; 

The most germane prior art made of record includes Fuzell-Casey et al. (U.S. Pre-Grant Publication No. 2010/0106602) (“Fuzell-Casey”) and Kitlyar (U.S. Pre-Grant Publication No. 2014/0164176).
While Fuzell-Casey and Kitlyar disclose some of the limitations as claimed in claim 21, Fuzell-Casey and Kitlyar do not disclose the above noted limitations.
Fuzell-Casey discloses a shopping cart that can be geographically located, methods for locating such carts, and a selection system for enabling a user to create a list of items on a portable computing device including a processor, an input output circuit, a reader, a communication circuit, a memory, wherein the computer executable instructions comprise instructions for: receiving a copy of the consumer’s shopping list, wherein alternatives are offered, determining that a consumer is ready to pay, communicating the purchase request and indicating that a payment transaction is complete.  However, 
Kitlyar discloses systems and methods disclosed herein relate to fast checkout using a smart cart including a memory which stores the identification code of each item and related prices offered by the merchant and a store injection package for the merchant, which includes the merchant’s inventory, connecting with a mobile wallet for a consumer, parsing the store injection package to determine if the one or more items are available, presenting the one or more payment accounts in the mobile wallet and receiving a purchase request from the mobile wallet.  However, Kitlyar also fails to disclose receiving a second store injection package for a second merchant based on the consumer's location, wherein the second store injection package includes the second merchant's inventory; determining that the at least one item is available in the second merchant's inventory; and providing a notification to a device of the consumer that the at least one item is available at the second merchant, as is required by the present claims.
Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious.

	Additionally, PTO Form 892-U, the news article “Universal Commerce: A Seamless, Personalized Purchase Experience for Today’s Connected Consumers,” discloses the integration between the virtual shopping world and physical in-store shopping experience.  Although the article discusses the use of mobile devices and smart shopping carts, the article fails to disclose utilizing store injection packages to monitor merchant inventory.  Furthermore, since the article fails to address verifying product availability at a first merchant location, the article also fails to address verifying product availability at a second merchant location.  Therefore, PTO-Form 892-U does not render the claimed invention novel or non-obvious.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684